1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                   ***
6     RICARDO PEREZ,                                      Case No. 2:17-cv-01393-JCM-VCF
7                       Petitioner,                                        ORDER
             v.
8

9     DWIGHT NEVEN, et al.,
10                     Respondents.
11

12          On February 6, 2019, this court denied petitioner Perez’s motion for stay and abeyance
13   with respect to the adjudication of his habeas petition containing unexhausted claims. ECF No.
14   19. The court allowed Perez 30 days to file a Notice of Abandonment of Unexhausted Claims.
15   Perez was also advised that, if he failed to comply with the order within the time permitted, his
16   habeas petition would be dismissed pursuant to Rose v. Lundy, 455 U.S. 509 (1982).
17          Perez has neither filed a notice abandoning his unexhausted claims nor requested
18   additional time within which to do so.
19          IT IS THEREFORE ORDERED that his petition for writ of habeas corpus (ECF No. 8) is
20   dismissed without prejudice for failure to exhaust state remedies pursuant to the total exhaustion
21   rule of Rose v. Lundy, 455 U.S. 509, 522 (1982). The Clerk shall enter judgment accordingly.
22          IT IS FURTHER ORDERED that a certificate of appealability shall not issue as
23   reasonable jurists would not find the court=s decision to be debatable or wrong.
24          DATED: June 3, 2019.
25

26
                                                   _________________________________________
27
                                                   UNITED STATES DISTRICT JUDGE
28
                                                      1
